Broyles, C. J.
The evidence in this case, as set forth in the untraversed answer to the certiorari, authorized the trial judge, sitting without the intervention of a jury, to find that it excluded every reasonable hypothesis save that of the defendant’s guilt. The particular facts of this case clearly distinguish it from that of Toney v. State, 30 Ga. App. 61 (116 S. E. 550), cited by counsel for the plaintiif in error. The overruling of the certiorari was not error.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.